Citation Nr: 0927715	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to service-connected PTSD.

2. Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.

3. Entitlement to service connection for a hearing loss 
disability of the right ear.

4. Entitlement to an initial compensable rating for a hearing 
loss disability of the left ear.

5. Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the RO 
in Muskogee, Oklahoma, which granted service connection for 
PTSD, assigning an initial 10 percent rating; granted service 
connection for a left ear hearing loss disability, assigning 
an initial noncompensable rating; and denied service 
connection for a right ear hearing loss disability, a 
gastrointestinal disorder and a skin disorder.  Subsequently, 
in a December 2007 rating decision, the RO increased the 
initial rating for PTSD to 30 percent; the Veteran continues 
to appeal for the assignment of a higher initial evaluation.

The issues of service connection for a gastrointestinal 
disorder and a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability of the 
right ear for VA purposes.

2. The Veteran's left ear hearing loss disability is 
manifested by hearing loss corresponding to auditory acuity 
level II in the left ear, per Table VI of the VA schedule of 
ratings.  

3. The Veteran's PTSD has been manifested by the following: 
nightmares, sleep impairment, flashbacks, restricted affect, 
avoidance behavior, and increased social isolation.  


CONCLUSIONS OF LAW

1. A hearing loss disability of the right ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2. The criteria for an initial compensable rating for a 
hearing loss disability of the left ear are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85 (2008).

3. The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in March 2007, February 2008 
and May 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claims, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present case, the Veteran's claims of service 
connection for a left ear hearing loss disability and PTSD 
were granted, disability ratings and effective dates 
assigned, in a May 2007 decision of the RO.  The March 2007 
VCAA letter has served its purpose and VA's duty to notify 
under § 5103(a) is discharged.  See Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  In any event, it is noted that the 
Veteran was given proper notice of the Vazquez requirements 
in a May 2008 letter and was given ample opportunity to 
respond.  

Subsequent to the issuance of the February 2008 and May 2008 
letters, the Veteran's claims were readjudicated in an April 
2009 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to a claim for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
afforded a QTC audiological examination in March 2007 to 
obtain an opinion as to whether his claimed hearing loss can 
be directly attributed to service.  The Board finds this 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner provided a detailed history of the 
Veteran's hearing loss.  Moreover, the report itself is 
supported by the findings and results of a physical 
examination and diagnostic tests.  The Board, therefore, 
concludes that the March 2007 examination report is adequate 
upon which to base a decision in this case.  

In the context of a claim for a higher rating, the duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The Board finds the March 2007 QTC audiological examination 
to be adequate for rating purposes.  The Veteran reported at 
the examination that he had difficulty hearing and that he 
was not receiving any treatment for this condition.  The 
examiner provided a detailed history of the Veteran's noise 
exposure and noted that the functional impairment of his 
hearing loss included difficulty following conversations.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In 
sum, the Board finds that the examination adequately 
addressed the functional effects of the Veteran's disability 
and that the RO and VA examiners have demonstrated 
substantial compliance with all applicable regulatory 
provisions.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008); 
Martinak, 21 Vet. App. at 455 (citing Cintron v. West, 13 
Vet. App. 251, 259 (1999) (VA has no obligation to read a 
veteran's mind).

The Veteran was also afforded an appropriate QTC psychiatric 
examination in April 2007.  The Board finds this examination 
report to be comprehensive and sufficient in addressing the 
current nature of the Veteran's service-connected PTSD.  In 
this regard, it is noted that the examiner reviewed the 
Veteran's claims file, including the medical records, DD Form 
214 and February 2007 claim for PTSD, and fully considered 
the Veteran's symptomatology as reported by the Veteran 
himself.  There is no objective evidence indicating that 
there has been a material change in the severity of his PTSD 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further 
examination or opinion is not needed on this claim because 
the April 2007 psychiatric examination report is thorough and 
adequate upon which to base the decision in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends he has a right ear hearing loss 
disability as a result of active service.  For the reasons 
set forth below, the Board concludes that service connection 
is not warranted.

As an initial matter, the Board notes that the Veteran is 
service-connected for a hearing loss disability of the left 
ear.  The May 2007 RO rating decision concedes that the 
Veteran was exposed to excessive noise levels during service.  
In this regard, the Board fully acknowledges that the Veteran 
had noise exposure in service.  The inquiry that follows is 
whether there is evidence of a current disability.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA treatment records reflect that the Veteran underwent 
audiological testing in October 2005 and May 2006.  On the 
authorized audiological evaluation in October 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
35
35
25
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
40
35
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The Veteran was subsequently afforded a QTC audiological 
examination in March 2007.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
45
45
40
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

An analysis of the audiometric results on file yields the 
finding that the Veteran does not meet the regulatory 
criteria for a hearing loss disability of the right ear.  See 
38 C.F.R. § 3.385.  In fact, the results consistently 
demonstrate that the Veteran's hearing in the right ear is 
well within normal limits.  See Hensley, supra.  

In this case, the only evidence of record indicating that the 
Veteran currently has a right ear hearing loss disability is 
the Veteran's own lay statements.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he has difficulty 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the nature and existence of his claimed 
disability are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

Without medical evidence of a current right ear hearing loss 
disability, the Veteran's claim fails to meet the 
requirements for service connection.  See Hickson, supra.  
Accordingly, service connection is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

III. Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Left ear hearing loss

The appellant contends that he is entitled to an initial 
compensable rating for his left ear hearing loss disability.  
For the reasons that follow, the Board concludes that a 
compensable rating is not warranted.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R.  § 4.85.

As explained above, the Veteran underwent audiometric testing 
in October 2005 and May 2006 during the course of VA 
treatment.  On the authorized audiological evaluation in 
October 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
35
35
25
25
20

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
40
35
25
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

At the March 2007 QTC audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
15
LEFT
45
45
40
30
35

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone averages 
from the 1000, 2000, 3000 and 4000 dB ranges and speech 
recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  Where impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85(f).  If the 
non-service connected ear has hearing loss that would merit a 
compensable rating on its own, then the evaluation shall 
apply 38 C.F.R. §§ 4.85 and 4.86 as though both ears were 
service connected.  See 38 C.F.R. §§ 3.383, 4.85(f).

As previously established, the Veteran is only service-
connected for hearing loss in the left ear.  Audiometric 
testing in October 2005 revealed a puretone average of 26.25 
dB and a speech recognition score of 92 percent in the left 
ear; therefore the left ear received a designation of I.  
Audiometric testing in May 2006 revealed a puretone average 
of 30 dB and a speech recognition score of 100 percent in the 
left ear; therefore the left ear again received a designation 
of I.  The point where I and I intersect on Table VII then 
reveals the disability level for the Veteran's hearing loss, 
which does not reach a compensable level.  On examination in 
March 2007, the left ear had a puretone average of 37.5 dB 
and a speech recognition score of 88 percent; therefore the 
left ear received a designation of II.  The point where II 
and I intersect on Table VII similarly does not reach a 
compensable level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under 38 C.F.R. § 4.85 because 
the speech discrimination test may not reflect the severity 
of communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In 
the instant case, the Veteran's disability does not reflect 
either of the exceptional hearing loss patterns.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a 
compensable rating at any point since the effective date of 
service connection.  The noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, his request for 
a compensable evaluation is denied.  See 38 C.F.R. §§ 4.85, 
4.86, 4.87.

Furthermore, the Board has considered the possibility of 
staged ratings.  See Fenderson, supra; Hart, supra.  The 
Board, however, concludes that the criteria for a compensable 
rating have at no time been met.  Accordingly, staged ratings 
are inapplicable. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable rating for a left ear hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. PTSD

The Veteran also seeks a higher initial rating for his 
service-connected PTSD, currently evaluated as 30 percent 
disabling.  For the following reasons, the Board finds that a 
higher initial rating is not warranted.

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2008).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 61 to 70 indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 46.  

A review of the claims file reveals that the only medical 
evidence of record pertaining to the Veteran's PTSD is an 
April 2007 QTC psychiatric examination.  It was noted at the 
examination that the Veteran was not receiving treatment for 
his psychiatric condition and that he had not received 
psychotherapy for his mental condition within the past year.  

Based on the medical evidence of record, the Veteran's 
symptomatology is not indicative of occupational and social 
impairment with reduced reliability and productivity 
sufficient to warrant a higher initial rating.  At the April 
2007 psychiatric examination, the Veteran was diagnosed with 
PTSD and assigned a GAF score of 65.  Mental status 
examination revealed affect, mood and abstract thinking to be 
normal.  Orientation, communication, speech, concentration 
and memory were within normal limits.  Appearance, hygiene, 
behavior and thought processes were appropriate.  There were 
no findings of panic attacks, impaired judgment, 
suspiciousness, obsessional rituals, suicidal ideation, 
homicidal ideation, delusional history or hallucination 
history.  No delusion or hallucination was observed at the 
examination.  It was noted that the Veteran was pleasant and 
cooperative.  When relating his stressor, the Veteran began 
to blink rapidly and became slightly tearful, and continued 
to blink profusely throughout the remainder of the 
examination.  

The Veteran reported that his medical symptoms began in 1970 
and that he has had trouble sleeping for 37 years.  His 
current symptoms are sleepless nights, disliking contact with 
people, preference for seclusion, and nightmares.  He has 
persistent, recurrent recollections of his traumatic event in 
Vietnam about twice a month and persistent, recurrent dreams 
of the event also about twice a month.  There are persistent 
efforts to avoid thoughts, feelings and conversations 
associated with the trauma (keeping busy to distract himself 
from occasional memories); a persistent sense of a 
foreshortened future ("there are no guarantees"); a 
persistent, markedly diminished interest or participation in 
significant activities (ceased attending church); a 
persistent feeling of detachment or estrangement from others 
(increased social isolation); a persistent, restricted range 
of affect (emotional numbness); and persistent difficulty 
falling or staying asleep (frequent awakening six nights a 
week).  

In terms of social functioning, the Veteran indicated that he 
is currently married and that this relationship with his 
second wife of 30 years is compatible.  The Veteran has 
children, and his relationship with his daughter from the 
first marriage is fine.  Since developing his mental 
condition, there have been major social function changes such 
as increased social isolation.  

With respect to occupational functioning, the Veteran stated 
that following his discharge from service, he earned a B.A. 
in biology and chemistry.  He then worked as a chemist from 
1975 to 1978 where his relationship with his supervisor and 
co-workers was good.  Thereafter, he worked as an auto 
mechanics teacher for Job Corps from 1978 to 1983 where his 
relationship with his supervisor and co-workers was also 
good.  The Veteran has been self-employed as the owner of a 
carpet cleaning business from 1996 to the present and there 
are no problems at work.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran is not entitled to a higher 
initial disability rating.  The evidence does not show that 
the Veteran exhibits symptoms that would warrant a 50 percent 
disability rating, such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
or abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  Although the Veteran's attorney 
contends that the Veteran reports experiencing symptoms of 
memory problems, impaired judgment and impaired motivation or 
mood, the examiner at the April 2007 psychiatric examination 
specifically found the Veteran's memory and mood to be normal 
upon mental status examination and noted negative findings 
for impaired judgment.  Additionally, the examiner opined 
that the Veteran's current level of psychiatric impairment 
was manifested by psychiatric symptoms that are mild or 
transient, but cause occupational and social impairment with 
decrease in work efficiency and occupational tasks only 
during periods of significant stress.  While the Veteran 
occasionally has some interference in performing activities 
of daily living because of sleep disturbances and increased 
social isolation, he has no difficulty understanding commands 
and poses no threat of persistent danger or injury to himself 
or others.  The Board further notes that the Veteran is not 
shown to exhibit his current symptoms with such frequency so 
as to require a higher rating.  His GAF score of 65 is 
indicative of mild symptoms, or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well and having some meaningful interpersonal relationships.  
See DSM-IV at 46.  The findings from the Veteran's April 2007 
psychiatric examination, as described above, are consistent 
with this GAF score.  Considering the totality of the 
evidence, the findings of record indicate an overall level of 
occupational and social impairment that is appropriately 
represented by a 30 percent disability rating.  A higher 
initial rating of 50 percent is therefore not warranted.

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, as the evidence does 
not show that the criteria for an initial rating in excess of 
30 percent have been met at any time during the period on 
appeal, the Board concludes that staged ratings are 
inapplicable.

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 30 percent.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a higher initial rating.  
See Gilbert, 1 Vet. App. at 53.  

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Thun v. Peake, 
22 Vet .App. 111, 115 (2008).  However, the Veteran's left 
ear hearing loss disability and PTSD have not been shown to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disabilities.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

Entitlement to service connection for a hearing loss 
disability of the right ear is denied.

Entitlement to an initial compensable rating for a hearing 
loss disability of the left ear is denied. 

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  




REMAND

After a thorough review of the claims file, the Board finds 
that the issues of service connection for a gastrointestinal 
disorder and a skin disorder must be remanded for further 
development.

The Veteran contends that he has a gastrointestinal disorder 
that was caused or aggravated by his service-connected PTSD 
and a skin disorder that is related to herbicide exposure.  
VA treatment records show that the Veteran has been treated 
for reflux and rosacea.  A medical examination, however, has 
not been provided. The Board finds that a VA examination is 
warranted in this case to assess the current nature and 
etiology of these conditions to determine whether a 
gastrointestinal disorder, to include reflux, was caused or 
aggravated by the Veteran's service-connected PTSD, and to 
determine whether a skin disorder, to include rosacea, is 
related to herbicide exposure.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  On remand, the Veteran should be 
scheduled for such an examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
an appropriate examination to assess the 
current nature and etiology of his 
claimed gastrointestinal disorder, to 
include reflux, and skin disorder, to 
include rosacea.  The entire claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to: (a) 
whether the Veteran has a current 
diagnosis of a gastrointestinal disorder; 
(b) whether any such condition is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result 
of active military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability); 
and (c) whether it is at least as likely 
as not that any such condition was caused 
or aggravated by his service-connected 
PTSD.  

The examiner should also render an 
opinion as to: (a) whether the Veteran 
has a current diagnosis of a skin 
disorder; and (b) whether any such 
condition is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, to include herbicide exposure in 
Vietnam, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  

A complete rationale should be provided 
for any opinion given.

2. Thereafter, the RO should readjudicate 
the claims of service connection for a 
gastrointestinal disorder and a skin 
disorder.  All new evidence received 
since the issuance of the April 2009 SSOC 
should be considered.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


